DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 05/10/2021. This action is made Final.
B.	Claims 1-20 remain pending.

 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Kim, Dae-myung (US Pub. 2015/0212647 A1), herein referred to as “Kim”.


As for claim 1, Kim teaches.    A computer-implemented method performed by a foldable computing device (fig. 35 depicted is foldable phone), comprising:

identifying a beginning of a user interface gesture in a first display region of the foldable computing device, wherein the user interface gesture is associated with a user interface item, and wherein the foldable computing device comprises a second display region (fig.2, par.145: “…In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.  When the first and second user manipulations are each sensed, the multi display apparatus 100 combines the sensed first user manipulation and second user manipulation (operation S240), and performs one or more operations corresponding to that combination result (operation S250)…”) that is separated from the first display region via a fold (fig.1-2 displays a device having one display screen housed within device that is connected via hinge to a second display screen housed in said device connected via same hinge; Par. 145 states : “In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.” This is proof alone that arrives at the limitation: “detecting an end of the user interface gesture in the first display region of the foldable computing device”);

detecting an end of the user interface gesture in the first display region of the foldable computing device (fig.13, gives example of ending the gesture on the first display screen); and



As for claim 2, Kim teaches.    The computer-implemented method of claim 1, further comprising: defining a gesture target zone within the first display region; if the user interface gesture ends within the gesture target zone, performing the display operation (par.151 sense line touch input by drag; this manipulation builds upon further user input shown in example fig. 23 where the user drags to anther dynamically determined target zone location, such that the user is able to drag a picture fig.23.3 into second screen search application, this is a new dynamically different zone that accepts input completely different than say what is discussed with fig.22 the memo App; from there the operation is performed of searching via image); and
if the user interface gesture ends in the first display region outside of the gesture target zone, performing a different operation associated with the first display region or no operation at all (fig.22 is a different operation performed in a different target zone). See the emphasized figures below that show different target zones dynamically based upon location of application and their input control GUI items.


    PNG
    media_image1.png
    652
    1050
    media_image1.png
    Greyscale


As for claim 3, Kim teaches.    The computer-implemented method of claim 2, further comprising: during the user interface gesture, when the user interface gesture is within the gesture target zone, displaying a visual effect in the second display region to preview the display operation that would be performed if the gesture ended (fig.2 discusses drawing a line/path; fig.13 discusses changing the entire screen both examples are visual changes based upon user input in one or more screens).

As for claim 4, Kim teaches.    The computer-implemented method of claim 2, further comprising: dynamically adjusting a location, a size, an orientation, or a shape of the gesture target zone during the user interface gesture based on a location, a direction, or speed of the user interface gesture (par.202, fig. 20 the user touch inputs on first display 

As for claim 5, Kim teaches.    The computer-implemented method of claim 4, wherein the gesture target zone is moved closer to the beginning of the user interface gesture when the speed of the user interface gesture is determined to exceed a defined threshold (par.210 discusses various actions happening at different times, hence speed in broad sense, when these predetermined times passed different operations pertaining to different gesture zones where user inputted are executed).

As for claim 6, Kim teaches.    The computer-implemented method of claim 2, wherein a location, a size, or a shape of the gesture target zone is determined based in part on a location of the beginning of the user interface gesture and a location of the second display region (fig.25 examples teaches accepting touch input at target zone on different displayed applications, thereby different locations and performing a copying operation).

As for claim 7, Kim teaches.    The computer-implemented method of claim 2, wherein the operation is performed in response to the user interface gesture entering the gesture target zone and before the user interface gesture had ends (fig.18 gives 

As for claim 8, Kim teaches.    A foldable computing device, comprising: one or more processors; and at least one computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the foldable computing device to (fig. 35 depicted is foldable phone comprises of computing hardware as shown in fig. 26),

identify a beginning of a user interface gesture in a first display region of the foldable computing device, wherein the user interface gesture is associated with a user interface item, and wherein the foldable computing device comprises a second display region (fig.2, par.145: “…In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.  When the first and second user manipulations are each sensed, the multi display apparatus 100 combines the sensed first user manipulation and second user manipulation (operation S240), and performs one or more operations corresponding to that combination result (operation S250)…”) that is separated from the first display region via a fold (fig.1-2 displays a device having one display screen housed within device that is connected via hinge to a second display screen housed in said device connected via same hinge; Par. 145 states : “In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations 
[0145] First of all, the first display 190a and second display 190b each displays the nanostructured first screen and second screen (operation S210).  In this state, the multi display apparatus 100 may sense a first user manipulation made in a no decisive location of the first screen and a second user manipulation made in a no decisive location of a second screen (operations S220, S230).  In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.  When the first and second user manipulations are each sensed, the multi display apparatus 100 combines the sensed first user manipulation and second user manipulation (operation S240), and performs one or more operations corresponding to that combination result (operation S250).  Operations performed by the combination of the user manipulations may be embodied in various ways according to exemplary embodiments of the present general concept.


after the user interface gesture has started, determine a location of a threshold on the first display region based on a beginning location of the user interface gesture (par.210 discusses various actions happening at different times, hence speed in broad sense, when these predetermined times passed different operations pertaining to different gesture zones where user inputted are executed; par. 145 teaches different user inputs in one or both display screen of the device)

determine that the user interface gesture crosses the location of the threshold (par.145 touch input across both screens and fig.22-23); detect an end of the user interface gesture within the first display region (fig.17 gives example of beginning gesture at item 1710 and ending the gesture at item 1730); and

in response to determining that the user interface gesture crosses the location of the threshold and ends with in the first display region, perform a display operation 

As for claim 9, Kim teaches.    The foldable computing device of claim 8, wherein the display operation is performed in response to the user interface gesture being performed in less than a defined amount of time (par.137 gives examples of two different threshold of times for input: “A touch & hold is an operation where the user object 50 touches the touch screen 192 for more than a predetermined time.  A double tap denotes an operation of performing a tap twice quickly and consecutively within a predetermined time”).

As for claim 10, Kim teaches.    The foldable computing device of claim 8, wherein the foldable computing device has a posture based on an orientation of the first display region relative to an orientation of the second display region, and wherein the display operation associated with the second display region is selected in part based on the posture (par.155 device detect the physical orientation of each display to affect the displayed screens content orientation).

As for claim 11, Kim teaches.    The foldable computing device of claim 8, wherein a size, shape, or the location of the threshold is dynamically updated during the user interface gesture based on at least one of, direction, or speed of the user interface gesture (par.202, fig. 20 the user touch inputs on first display within touch zone of first display, then based upon the location of second user manipulation input performing 

As for claim 12, Kim teaches.    The foldable computing device of claim 8, wherein the location of the threshold is made visible on the first display region when the user interface gesture traverses towards the location of the threshold at least a defined percentage of a distance between the beginning location of the user interface gesture and the location of the threshold (par.46 explains how input for a specific application can measure distance of touch input and the threshold is made visible as a character on the screen correlates with the input; “controller may change an operation of the virtual character corresponding to the calculated at least one of a direction of a continuous movement, a distance of a continuous movement, and a speed of a continuous movement of the first touch”).

As for claim 13, Kim teaches.    The foldable computing device of claim 8, wherein the instructions further cause the foldable computing device to: determine whether the second display region comprises a user interface gesture target; and set the a location of the threshold closer to the beginning of the user interface gesture when the second display region comprises the user interface gesture target (par.210 discusses various actions happening at different times, hence speed in broad sense, when these predetermined times passed different operations pertaining to different gesture zones where user inputted are executed).


As for claim 14, Kim teaches.    The foldable computing device of claim 8, wherein the instructions further cause the foldable computing device to: identify a plurality of gesture targets in the second display region; define a location of a threshold in the first display region for each of the plurality of gesture targets; and select the display operation based on which of the plurality of locations of the thresholds the user interface gesture crosses (this can be interpreted many ways; for example fig.21 and 22 have different thresholds of crossing the screen to different interface buttons of adjoining screen, and par.46 discusses different thresholds to move visual graphic across screens pertaining to a different App).

As for claim 15, Kim teaches.    The foldable computing device of claim 14, wherein the user interface gesture is pointed towards two or more of the plurality of gesture targets, wherein one of the two or more of the plurality of gesture targets is closer to the user interface gesture and the other of the two or more of the plurality of gesture targets is further from the user interface gesture, wherein the closer gesture target is selected when a velocity of the gesture falls below a defined threshold, and wherein the further gesture target is selected when the velocity of the user interface gesture exceeds the defined threshold (par.246-247 the controller reads sensor information, which can be from acceleration sensor to perform the manipulation inputs discussed above; thus if a touch input is used to move an object from a touch sensor then so can the same object, if so be it, moved by accelerometer).

As for claim 16, Kim teaches.    A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a foldable computing device, cause the foldable computing device to (fig. 35 depicted is foldable phone comprises of computing hardware as shown in fig. 26),

identify a beginning of a user interface gesture in a first display region of the foldable computing device, wherein the user interface gesture is associated with a user interface item, and wherein the foldable computing device comprises a second display region (fig.2, par.145: “…In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.  When the first and second user manipulations are each sensed, the multi display apparatus 100 combines the sensed first user manipulation and second user manipulation (operation S240), and performs one or more operations corresponding to that combination result (operation S250)…”) that is separated from the first display region via a fold (fig.1-2 displays a device having one display screen housed within device that is connected via hinge to a second display screen housed in said device connected via same hinge; Par. 145 states : “In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.” This is proof alone that arrives at the limitation: “detecting an end of the user interface gesture in the first display region of the foldable computing device”);

determine a gesture target zone on the first display region based on a beginning location of the user interface gesture (par.210 discusses various actions happening at different times, hence speed in broad sense, when these predetermined times passed different operations pertaining to different gesture zones where user inputted are executed);



in response to determining that the user interface gesture ends within the gesture target zone, perform a display operation associated with the user interface item and the second display region (fig.17; 1740 displaying the operation on the second screen).

As for claim 17, Kim teaches.    The computer-readable storage medium of claim 16, wherein the operation is performed only if the user interface gesture ends within a defined period of time after entering the gesture target zone and only if the user interface gesture ends after entering the gesture target zone without changing direction beyond a threshold angle (par.246 as discussed claim 15 the device also has a gyro sensor).

As for claim 18, Kim teaches.    The  computer-readable storage medium of claim 16, wherein the computer-executable instructions further cause the foldable computing device to: identify potential gesture targets on the first display region; in response to the user interface gesture coming within a defined distance of one or more of the potential gesture targets on the first display region, move the gesture target zone closer to the second display region (par.331 as discussed in claim 15; device also can detect spatial input within predetermined range of device as sensor information for manipulation input).



As for claim 20, Kim teaches. The computer-readable storage medium of claim 19, wherein the manipulation gesture moves the user interface item to the second display region before the symbolic gesture is performed (claim 19 can be performed anytime and thus the demonstration in fig.21 where the user double taps to add an image to the screen while next performing the actions discuses din fig.5 can happen within this environment).





(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
05/10/2021 have been fully considered but they are not persuasive. 

After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:

A1.	Applicant argues that Kim does not teach “identifying a beginning of a user interface gesture in a first display region of the foldable computing device, wherein the user interface gesture is associated with a user interface item, and wherein the foldable computing device comprises a second display region that is separated from the first display region via a fold” and “detecting an end of the user interface gesture in the first display region of the foldable computing device”.

R1.	Examiner does not agree, Kim describes a multi displayed device that allows for multiple different types of user input. Such as independent input on first and second display, combination input on across first and second display and multiple input combination (i.e. 2 or more inputs per screen). Par. 145 states: “In FIG. 2, it is explained that the first user manipulation is made first and then the second user manipulation is made next, but the first and second user manipulations may be made independently and sensed.” This is proof alone that arrives at the limitation: “detecting an end of the user interface gesture in the first display region of the foldable 


    PNG
    media_image2.png
    627
    574
    media_image2.png
    Greyscale

Examiner recommends focus on other areas of the invention that are outside of the structure of the device and leans towards user manipulation of the graphical user interface pertaining to multi-display foldable device.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image3.png
    213
    564
    media_image3.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 29, 2021